Citation Nr: 0308985	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
infection.

2.  Entitlement to service connection for poor vision.

3. Entitlement to service connection for hearing loss 
disability.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for bronchitis and 
emphysema (claimed as lung ailments).

7.  Entitlement to service connection for heart disease and 
hypertension.




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from March 1, 
1945, to February 26, 1946, service in the Regular Philippine 
Army from February 27, 1946, to March 6, 1946, and served on 
active duty from July 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Any current urinary tract infection is not of service 
origin.

2.  Any current vision problem is not of service origin.

3.  Any current hearing loss disability is not of service 
origin.  

4.  Any current gastrointestinal problem is not of service 
origin.  

5.  Asthma, emphysema, and bronchitis are not of service 
origin.  

6.  Hypertension was not manifest during service or within 1 
year of separation.  Hypertension is not currently manifest.

7.  Heart disease is not current shown.




CONCLUSIONS OF LAW

1.  A urinary tract infection was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Poor vision was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

3. Hearing loss disability was not incurred in or aggravated 
by service nor may an organic disease of the nervous system 
be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

5.  Asthma, bronchitis and emphysema (claimed as lung 
ailments), were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002)..

6.  Hypertension and heart disease were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the February 
2002 rating determination and the July 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Moreover, the July 2002 SOC 
contained all the laws and regulations concerning the VCAA.  
Furthermore, in a January 2001 letter, the RO informed the 
veteran of the VCAA.  It specifically notified the veteran of 
how the VCAA affected him, what VA needed from the veteran, 
what was competent lay evidence, what information was needed 
in lay statements, what the veteran should do, what the VA 
was going to do, and when the evidence was needed. 

The Board notes that the law provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002).  An 
examination or opinion is deemed "necessary" if the evidence 
of record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board concludes that all duties owed the veteran by the 
Secretary to assist him in obtaining evidence necessary to 
substantiate his claim have been performed, and that as part 
of such duties, a medical examination is not necessary to 
make a decision on these issues.  VA obtained all records 
which it can be reasonably certain exist and it has asked the 
veteran for help in submitting any more evidence.

Moreover, as for the necessity for an examination, the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that the disorders at 
issue may be associated with the veteran's active military 
service.  Furthermore, an examination is not required because 
there is no reasonable possibility that an examination would 
aid in substantiating the claim.  The Board also notes that 
the medical records which are contained in the claims folder 
are adequate for rating purposes and permit the claim to be 
addressed without further examination.  38 C.F.R. § 3.326(b) 
(2002).  As such, VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) or cardiovascular disease, 
including hypertension, will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The National Personnel Records Center indicated that some 
records at that facility may have been destroyed by fire in 
1973.  If service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

A review of the veteran's service medical records 
demonstrates that at the time of the veteran's February 1946 
service separation examination, normal findings were reported 
for the ears, nose and throat, the genitourinary system, the 
abdominal viscera, and the lungs.  A chest x-ray performed at 
that time was negative.  The veteran was also noted to have 
uncorrected visual acuity of 20/20.  Hearing was reported as 
15/15 for both ears.  Blood pressure was 116/60.  The 
cardiovascular system was positive for tachycardia.

On his Affidavit for Philippine Army Personnel, dated and 
signed by the veteran in February 1946, he indicated that he 
had not incurred any wounds or illnesses from December 8, 
1941, to the time of his signing the affidavit.  

In September 1999, the veteran requested service connection 
for the disabilities listed on the title page of this 
decision.  In support of his claim, the veteran submitted a 
letter from R. P., M.D.  Dr. P. indicated that he initially 
saw the veteran in October 1964.  He stated that he had 
treated the veteran from 1964 to the present time for 
asthmatic bronchitis.  Dr. P. indicated that lately the 
veteran was complaining of dyspnea and easy fatigability 
suggestive of emphysema.  He noted that the veteran's medical 
history varied from time to time due to advancing age.  

The veteran also submitted a July 1999 letter from F. I., 
M.D.  Dr. I. indicated that the veteran was under his 
treatment off and on from 1944 to 1963, as far as he could 
recall.  He stated that the veteran was suffering from asthma 
and chronic bronchitis and that medications given included 
asthmatics and antibiotics.  

In August 2001, the RO wrote to Dr. I. requesting copies of 
treatment records of the veteran.  Later that month, Dr. I 
noted that a medical certification had already been sent to 
the office.  Dr. I. stated that further treatment records 
were not available due to loss or misplacement.  He again 
indicated that the medical treatment was off and on as far as 
he could recall.  Blood pressure was 150/100.

An August 2001 letter from Dr. P. indicated that the first 
medical certificate he had submitted supplied all the 
necessary information.  He further stated that all records 
but the past five years had been deleted from the file.  


Urinary Tract Infection, Hypertension and Heart Disease

Service connection is not warranted for a urinary tract 
infection, hypertension or heart disease.  On the veteran's 
February 1946 service separation examination, normal findings 
were reported for the genitourinary system.  Blood pressure 
was not indicative of hypertension.  The examination was 
positive for tachycardia.   Moreover, on his February 1946 
Philippine affidavit, the veteran indicated that he had had 
no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to urinary tract 
infections or hypertension.  Moreover, the letters received 
from Dr. I and Dr. P. make no reference to treatment for 
urinary tract infections.  Although there is a remote post 
service report of 150/100, hypertension was not diagnosed.  
Heart disease has not been identified.

The veteran is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993). The veteran is not competent 
to establish that he has chronic urinary tract infections or 
hypertension or heart disease.  As to continuity of 
symptomatology, the Board notes that the veteran's recent 
statements concerning the onset of his claimed urinary tract 
problems and hypertension are in conflict with the currently 
available treatment records.  At this time, there is no 
competent evidence of urinary tract infections or 
hypertension during service; there is no competent evidence 
of urinary tract infections or hypertension in proximity to 
separation; and there is no competent evidence that he 
currently has chronic urinary tract infections or 
hypertension.  In the absence of evidence of current 
disability, there can be no valid claim.

In regard to heart disease, the service records were positive 
for tachycardia.  However, heart disease was not identified 
at that time.  Furthermore, there is no competent evidence of 
heart disease since separation from service.  In the absence 
of competent evidence of current disability, service 
connection may not be granted.

The preponderance of the evidence shows that any current 
urinary tract problems or hypertension that the veteran may 
have are not related to his period of service.  Therefore, 
service connection is not warranted.

Poor Vision

Service connection is not warranted for poor vision.  On his 
February 1946 service separation examination, the veteran was 
noted to have 20/20 uncorrected vision, bilaterally.  
Moreover, on his February 1946 Philippine affidavit, the 
veteran indicated that he had had no illnesses since December 
1941.  

There are also no medical records in the years immediately 
following service which make reference to any eyesight 
problems.  Moreover, the letters received from Dr. I. and Dr. 
P. make no reference to problems with, or treatment for, poor 
vision.  

Although the veteran is competent to report that he has 
decreased visual acuity, he is not competent to establish a 
diagnosis or etiology.  At this time, there is no competent 
evidence of visual disability during service and there is no 
competent evidence of current visual disease or injury 
resulting in disability.  The Board is sympathetic to the 
veteran's beliefs; however, the preponderance of the evidence 
shows that any current vision problems that the veteran may 
have are not related to his period of service.  Therefore, 
service connection is not warranted.


Hearing Loss Disability

Service connection is not warranted for hearing loss 
disability.  On the veteran's February 1946 service 
separation examination, his hearing was found to be 15/15, 
bilaterally.  Moreover, on his February 1946 Philippine 
affidavit, the veteran indicated that he had had no illnesses 
since December 1941.  

There are also no medical records in the years immediately 
following service which make reference to hearing loss.  
Moreover, the letters received from Dr. I. and Dr. P. make no 
reference to treatment for hearing loss.  

The veteran has not presented evidence of hearing loss in 
service or in proximity to separation or that he has current 
hearing loss disability.  At best, there is an allegation of 
current disability that is related to service.  Such 
assertion is not competent.  In the absence of evidence of 
current disability, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Gastrointestinal Disorder

Service connection is not warranted for a gastrointestinal 
disorder.  On the veteran's February 1946 service separation 
examination, normal findings were reported for the abdominal 
viscera.  Moreover, on his February 1946 Philippine 
affidavit, the veteran indicated that he had had no illnesses 
since December 1941.  

There are also no medical records in the years immediately 
following service which make reference to a gastrointestinal 
disorder.  Moreover, the letters received from Dr. I. and Dr. 
P. make no reference to treatment for gastrointestinal 
problems.  

At this time, there is no competent evidence that there is a 
chronic gastrointestinal disease, injury or disability.  The 
veteran's own assertions are unsupported and not competent.  
The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
gastrointestinal problems that the veteran may have are not 
related to his period of service.  Therefore, service 
connection is not warranted.

Asthma, Bronchitis, and Emphysema

Service connection is not warranted for asthma, bronchitis, 
or emphysema.  At the time of the veteran's February 1946 
service separation examination, normal findings were reported 
for the lungs.  Chest x-rays taken at that time were reported 
as normal.  Moreover, on his February 1946 Philippine 
affidavit, the veteran indicated that he had had no illnesses 
since December 1941.

As to the medical certificate received from Dr. P., the Board 
notes that he first treated the veteran in 1964, more than 14 
years after the veteran's separation from service.  Moreover, 
Dr. P. does not relate the symptoms which he treated the 
veteran for to his period of service.  

As to the medical statements received from Dr. I., the Board 
notes that he reported treating the veteran off and on from 
1944 to 1963.  Separately he reported that the veteran had 
asthmatic bronchitis and asthma.  He stated that the 
information he was providing was from memory.  Dr. I. 
indicated that there were no records available to demonstrate 
treatment during this time period.  The statement of Dr. I is 
remarkably vague.  Although he reported that the veteran had 
been treated from 1944 to 1963, he did not report that the 
veteran had been treated for a disability at issue in 1944, 
1946, 1947, etc.  Rather, he reported that sometime between 
1944 and 1963 the veteran had had a respiratory impairment.  
The failure to establish a date of onset renders the 
statement or little probative value.

The Board observes that the veteran's service medical records 
reflect that normal findings were reported for the veteran's 
lungs at the time of his February 1946 service separation 
examination, and in that the veteran reported having had no 
illnesses from December 1941 in his February 1946 Philippine 
Personnel Affidavit.  

The Board is placing greater emphasis and more probative 
weight on records that were prepared during the critical time 
period in question as compared to those done from memory 55 
years later.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
asthma, emphysema, or bronchitis that the veteran may have is 
not related to his period of service.  Therefore, service 
connection is not warranted.


ORDER

Service connection for a urinary tract infection, 
hypertension and heart disease is denied.  

Service connection for poor vision is denied.  

Service connection for hearing loss disability is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for asthma, emphysema, and bronchitis is 
denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

